On Motion for Rehearing.
In oral argument by counsel for appellee, as well as in bis motion for rehearing, it was stated, in substance, that in tbe event this court should adhere to tbe conclusions heretofore reached and shown in the opinion filed, then appellee would ask that tbe judgment of the trial court should be so reformed as to award him a recovery for $110 for damages done by appellant to bis crops and fences as shown by tbe verdict of tbe jury, and that_ tbe judgment of tbe trial court be affirmed for that amount.. We construe that offer as one of remittitur.
After due consideration of tbe motion, we do not believe that we erred in tbe conclusion reached that there-was no proper basis for recovery of tbe damages found by tbe jury, other than that for injuries to ap-pellee’s crops and fences.
But upon a further reading of the petition filed by appellee in tbe trial court, we believe tbe same is sufficient to support a recovery for damages to crops and fences. By tbe terms of tbe conveyance by appellee to appellant, tbe latter expressly agreed to pay such damages, which the jury found to be in the aggregate sum of $llp.
Accordingly, tbe motion for rehearing is granted, to the extent that tbe judgment of the trial court is so reformed as to allow a recovery by appellee for tbe sum of $110, with bis costs incurred in that court. But all costs of appeal are adjudged against tbe appellee.